Citation Nr: 0737421	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-37 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for atrial fibrillation, 
including as secondary to the service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 through 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for 
atrial fibrillation.  He contends that this disability is 
causally connected to his service-connected diabetes 
mellitus.  See August 2006 veteran statement.  To date, VA 
has not afforded the veteran a VA examination with regard to 
this claim.  VA will provide a medical examination if it 
determines that such an examination is necessary to decide 
the claim. A medical examination is necessary if the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but does contain evidence of a 
current disability or recurrent symptoms of a disability, 
evidence of an event, injury or disease in service, and 
indications that the current disability may be associated 
with the injury in service. 38 C.F.R. § 3.159(d) (2007).  

In this case, the evidence of record is insufficient to make 
a determination, although there is evidence of record which 
seems to indicate that the service-connected insulin 
dependent diabetes mellitus is a risk factor for atrial 
fibrillation.  In particular, an August 2002 private hospital 
record indicates that diabetes mellitus is an "associated 
multiple risk factor" to atrial fibrillation.  A January 
2003 private hospital record makes a similar statement.  This 
suggests a connection between the two diagnoses, but does not 
provide a firm opinion as to whether the veteran's atrial 
fibrillation, claimed as a heart condition, is proximately 
due to or the result of his service-connected diabetes 
mellitus.  See 38 C.F.R. § 3.310 (2007).  The Board is unable 
to make such a determination without sound medical evidence.  
"BVA panels must consider only independent medical evidence 
to support their findings rather than provide their own 
medical judgment." Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991).  Because there exists no medical opinion on the 
record as to the etiology of the veteran's atrial 
fibrillation, a remand is required.  

The Board also notes that 38 C.F.R. § 3.159(b) (2007) 
requires VA to notify the veteran of the evidence necessary 
to establish his claim.  The veteran, in this case, was sent 
notice letters in both January 2003 and July 2004, neither of 
which notified him of the evidence necessary to establish 
service connection on a secondary basis under 38 C.F.R. 
§ 3.310.  The RO must afford the veteran corrective notice 
particular to his specific claim.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran by issuing corrective 
notice that informs the veteran of the 
evidence necessary to establish service 
connection on a secondary basis under 
38 C.F.R. § 3.310 (2007).

2. Afford the veteran a VA examination to 
determine the etiology of the his claimed 
heart condition.  The examiner should 
provide a current diagnosis and provide an 
opinion regarding the etiology of the 
veteran's disability by addressing the 
following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
diagnosed heart disability is proximately 
due to or the result of his service-
connected diabetes mellitus, or  was 
caused by disease or injury during 
service?  A complete rationale should be 
provided for any opinion expressed.  The 
examiner should be provided the claims 
folder for review in association with this 
examination and report.

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



